DETAILED ACTION
This Office Action is in response to Amendment filed September 28, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the configuration where “the ferromagnetic insulator material layer and the superconductor layer extend only along edges of the first and second insulating layers and the semiconductor layer” recited on lines 12-14 of the new claim 23 must be shown or the feature canceled from the claim, because the ferromagnetic insulator material layer 210 and the superconductor layer 12 extend along edges of the first insulating layer 16a, the semiconductor layer 10, the second insulating layer 16b, and the mask layer 24 in Fig. 2 of current application rather than “the ferromagnetic insulator material layer and the superconductor layer” extending “only along edges of the first and second insulating layers and the semiconductor layer”.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 23 is objected to because of the following informalities: “the ferromagnetic insulator material layer” should be replaced with “the layer of ferromagnetic insulator material” on line 12.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention recited in claims 23 and 25-31 lack patentable utility, because (a) Applicants did not originally disclose and do not claim any electrodes for the claimed semiconductor-superconductor hybrid device and/or how the claimed semiconductor-superconductor hybrid device operates in the new claim 23, which suggest that the claimed semiconductor-superconductor hybrid device is at best an incomplete or intermediate device structure, (b) even assuming the semiconductor-superconductor hybrid device recited in the new claim 23 includes a gate electrode recited in the new claim 24, the semiconductor-superconductor hybrid device appears to be a single electrode device, which cannot function at all since (i) for any electrical or electronic device to function properly, there should be at least two electrodes, and (ii) there is no output from the claimed semiconductor-superconductor hybrid device, and (c) therefore, the claimed semiconductor-superconductor hybrid device that has at most one electrode and that does not output anything to the outside world have no utility since any electrical and/or magnetic phenomenon that happens inside the claimed semiconductor-superconductor hybrid device would stay inside the claimed semiconductor-superconductor hybrid device.  Claims 25-31 depend on claim 23, and therefore, claims 25-31 also fail to comply with the 35 USC 101 requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23 and 25-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
(1) Regarding claim 23, Applicants did not originally disclose that “the ferromagnetic insulator material layer and the superconductor layer extend only along edges of the first and second insulating layers and the semiconductor layer” recited on lines 12-14 of the new claim 23, because the ferromagnetic insulator material layer 210 and the superconductor layer 12 extend along edges of the first insulating layer 16a, the semiconductor layer 10, the second insulating layer 16b, and the mask layer 24 in Fig. 2 of current application rather than “the ferromagnetic insulator material layer and the superconductor layer” extending “only along edges of the first and second insulating layers and the semiconductor layer.  Claims 25-31 depend on claim 23, and therefore, claims 25-31 also fail to comply with the written description requirement.
(2) Regarding claims 29 and 30, Applicants did not originally disclose that “the first and second insulating layers are (each) of a (semiconductor) material which becomes insulating as cooled”, because (a) for example, Sasakura et al. (“Enhanced Photon Generation in a Nb/n - InGaAs/p - InP Superconductor/Semiconductor-Diode Light Emitting Device,” Physical Review Letters 107 (2011) 157403) disclose that InGaAs and InP are semiconductor materials even when Nb is functioning as a superconductor, (b) Applicants originally disclosed and claim in the new claim 30 that InGaAs and InP are first and second insulating layer materials, which are disclosed by Sasakura et al. and (c) therefore, the first and second insulating layer do not necessarily become insulating as they are cooled.
(3) Regarding claim 30, Applicants originally disclosed in paragraph [0054] of current application that the material compositions recited in claim 30 can be construed as an insulating layer material when the semiconductor material is InAs, but claim 30 does not recite that the semiconductor material layer is formed of InAs.  Therefore, the new claim 30 would read on a configuration where the semiconductor material layer is not necessarily InAs, but the claimed semiconductor materials can still be used as first and second insulating layers, whose combination Applicants did not originally disclose.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23 and 25-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claims 23, 29 and 30, it is not clear what the first and second insulating layer recited on line 11 of the new claim 23 refer to, because (a) Applicants further claim the characteristics and the material compositions of the first and second insulating layers in the new claims 29 and 30, (b) however, Sasakura et al. (“Enhanced Photon Generation in a Nb/n - InGaAs/p - InP Superconductor/Semiconductor-Diode Light Emitting Device,” Physical Review Letters 107 (2011) 157403) disclose that InGaAs and InP are semiconductor materials even when Nb is functioning as a superconductor, (c) Applicants claim that InGaAs and InP are the first and second insulating layer materials in the new claim 30, which are disclosed by Sasakura et al., and (d) therefore, Applicants’ claimed first and second insulating layers are actually semiconductor materials, and Applicants call the semiconductor materials as insulating materials just like Applicants’ semiconductor material of InAsSb recited in claim 28 can be a superconductor at a low temperature as discussed before and below; in other words, Applicants’ used labels of a superconductor material layer, a semiconductor material layer, and first and second insulating layers do not have any ordinary meanings, and Applicants refer to InAsSb as a semiconductor material as recited in claim 28 when InAsSb can be a superconductor material as the Examiner noted before and again below, and Applicants claim that a semiconductor material of InGaAs and InP form the first and second insulating layers; therefore, for Applicants, it does not appear that there is any standard and/or guideline regarding which material can constitute the semiconductor material, which material can constitute the superconductor material, and which material can constitute the first and second insulating layers.
(2) Regarding claim 23, it is not clear whether the limitation “edges of the first and second insulating layers and the semiconductor layer” recited on lines 13-14 suggests “an edge of the first insulating layer, an edge of the second insulating layer, and an edge of the semiconductor layer” or “edges of the first insulating layer, edges of the second insulating layer, and edges of the semiconductor layer”, because depending on how the limitation is interpreted, the claimed configuration of the semiconductor-superconductor hybrid device would be distinct from each other.
(3) Also regarding claim 23, it is not clear whether the claimed ferromagnetic insulator on lines 4-5 is an actual ferromagnetic insulator, because (a) Applicants refer to a semiconductor material as an insulator in claims 29 and 30, and (b) in this case, the ferromagnetic insulator may not exactly be a ferromagnetic insulator that one of ordinary skill in the art readily recognizes, but can be any semiconductor which exhibits a certain degree of ferromagnetic characteristic, see below under Response to Arguments for a prior art reference where Applicants’ originally disclosed ferromagnetic insulator of GdN is actually referred to as a semiconductor.
(4) Further regarding claim 23, it is not clear how the energy level hybridisation between the semiconductor layer and the superconductor layer can be enabled by the layer of the ferromagnetic insulator as recited on lines 6-9, because (a) Applicants originally disclosed in paragraph [0025] of current application that aluminum is a superconductor, (b) aluminum, which is a metal, does not have an energy band gap that may be hybridized with a semiconductor; if arguendo an energy level of aluminum can be hybridized with an energy level of a semiconductor, then an aluminum silicide formed between aluminum and silicon would be a semiconductor rather than a metallic conductor, and (c) in this case, it is not clear how the semiconductor layer and the aluminum superconductor layer can be hybridized in terms of their energy levels.
(5) Still further regarding claim 23, as already discussed under 35 USC 112(b) rejections in Non Final Office Action mailed November 24, 2020, the elected embodiment shown in Fig. 2 of current application has a layer of a ferromagnetic insulator 210 disposed between the semiconductor layer 10 and the aluminum superconductor layer 12, preventing any direct physical contact between the semiconductor layer 10 and the aluminum superconductor layer 12.  In this case, it is not clear how the energy levels of the semiconductor layer 10 and the aluminum superconductor layer 12 that are not in contact with each other can be hybridized as recited on lines 6-9.
(6) Still further regarding claim 23, it is not clear what the energy level hybridization recited on line 7 refers to, and whether the claimed energy level hybridization occurs at the interface of the semiconductor layer and the superconductor layer, inside the semiconductor layer, or inside the superconductor layer; if the first interpretation is the case for the claimed invention, then it is not clear how the claimed energy level hybridization can occur for the elected embodiment shown in Fig. 2 of current application when there is an intervening ferromagnetic insulator 210 disposed between the semiconductor layer 10 and the aluminum superconductor layer 12 as recited on lines 4-7 of the amended claim 1.
(7) Still further regarding claim 23, it is not clear what the claimed “semiconductor-superconductor hybrid device” recited in the preamble refers to, because (a) Applicants do not claim any electrodes for the claimed semiconductor-superconductor hybrid device, and/or how the claimed “semiconductor-superconductor hybrid device” operates, (b) even assuming the semiconductor-superconductor hybrid device includes a gate electrode as recited in claim 24, the semiconductor-superconductor hybrid device appears to be at best a single electrode device, which cannot function at all since there is no output from the claimed semiconductor-superconductor hybrid device to the outside world, and (c) therefore, it appears that the claimed semiconductor-superconductor hybrid device is at most an incomplete or intermediate device structure that does not have any utility as discussed above.
(8) Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: if aluminum is the only superconductor layer material that Applicants experimented on and intended to use and exhibits the claimed energy level hybridization, the material composition of the superconductor material layer recited on line 3 being aluminum is essential and critical to the practice of the claimed invention, and not claiming the material composition of aluminum for the superconductor layer renders claim 23 indefinite.
(9) Still further regarding claim 23, it is not clear what the first and second insulating layers recited on line 11 refer to, because (a) Applicants’ first and second insulating layers do not appear to be exactly insulating layers as recited in claims 29 and 30 where Applicants claim that the first and second insulating layers are of a semiconductor material, and (b) therefore, it is not clear whether the claimed first and second insulating layers are only the materials recited in claim 30, in which case claim 23 is further indefinite snice Applicants do not claim the essential and critical element of the material compositions of the first and second insulating layers to the practice of the invention, or the claimed first and second insulating layers can be formed of a well-known insulating layer material such as silicon oxide, silicon nitride, aluminum oxide, gallium oxide, etc.
Claims 25-31 depend on claim 1, and therefore, claims 25-31 are also indefinite.
(10) Regarding claims 29 and 30, it is not clear how the first and second insulating layers can be formed of a semiconductor material as recited in claims 29 and 30, because the semiconductor materials recited in claims 29 and 30 cannot be used for forming any insulating layer.
(11) Regarding claim 31, it is not clear how the claimed quantum computer device can be formed, because (a) as discussed above, the claimed semiconductor-superconductor hybrid device is at best a single electrode device without any output, and (b) in this case, it is not clear how the claimed semiconductor-superconductor hybrid device can be utilized in forming the quantum computer device since there does not appear to be a way to incorporate the claimed semiconductor-superconductor hybrid device into the quantum computer device.

Response to Arguments
Applicant's arguments filed September 28, 2022 have been fully considered but they are not persuasive.
Applicants do not make any specific and concrete arguments traversing the 35 USC 101 rejection in the REMARKS, because all Applicants argue is about a possibility of using the claimed semiconductor-superconductor hybrid device.  Applicants are reminded that a possibility of using the claimed semiconductor-superconductor hybrid device is not a patentable subject matter, especially when Applicants did not originally disclose how the single electrode semiconductor-superconductor hybrid device can be incorporated into any larger device, i.e. which electrode of the claimed semiconductor-superconductor hybrid device is connected to which electrode of the larger device, not to mention the quantum computer device recited in claim 31.
Rather it appears clear that even Applicants do not know how to use the claimed single electrode semiconductor-superconductor hybrid device.  For any device to function and thus have any utility, doesn’t the device need an input and an output?  How can a single electrode device that Applicants originally disclosed can have an input and an output?
Applicants do not make any specific and concrete arguments traversing the 35 USC 112(b) rejection regarding the energy level hybridisation.  Do Applicants argue that any arbitrary ferromagnetic material can hybridize energy levels of any semiconductor material and any superconductor material?  Otherwise, not claiming what the ferromagnetic insulator material, the semiconductor material and the superconductor material are clearly renders claim 23 indefinite.
As the Examiner noted previously and above, one of the main issues with the current application is that Applicants’ definitions of superconductor, semiconductor and insulator are rather arbitrary.  While Applicants’ originally disclosed semiconductor of InAsSb can be a superconductor at a low temperature as the Examiner stated before and below, and Applicants’ originally disclosed first and second insulator layers are formed of semiconductor materials, Applicants refer to the metal of Al as a superconductor, while the semiconductor and superconductor InAsSb is referred to as a semiconductor, and the semiconductor materials recited in claim 30 as insulator materials.
The following responses were included in the Final Office Action mailed August 6, 2021, and still appear to be relevant to Applicants’ arguments:
“Applicants argue that “Applicant requests clarification”, that “Neither of these considerations is relevant in a Restriction Requirement and cannot be used to justify restriction”, that “If a claim is believed to lack written description, then a rejection for lack of written description can be made but such a rejection is not pertinent to restriction”, that “New or amended claims can be presented during prosecution and cannot be restricted based on the time at which presented or amended but only on whether the claimed features correspond to the elected claim group”, and that “Moreover, the Action provides no reasoning as to how the device of claim 1 could be manufactured in some other way.”  These arguments are not persuasive for the following reasons.  (a) After the Restriction requirement was mailed out on September 30, 2020, Applicants amended claim 13 and traversed the Restriction requirement in the Election filed November 5, 2020.  (b) This amendment to claim 13 clearly shows that Applicants agreed at least implicitly that the Restriction requirement mailed September 30, 2020 was proper.  (c) However, Applicants traversed the Restriction requirement based on the amended claim 13 filed November 5, 2020, and appear to have demanded another Restriction requirement based on the amended claim 13.  (d) While Applicants may amend claims during the prosecution of a patent application, Applicants cannot keep amending the claims and then keep traversing the Restriction requirement, demanding another Restriction requirement, which would require multiple Restriction requirements during the prosecution of the patent application.  (e) In addition, because claim 13 was withdrawn from further prosecution, the Examiner did not yet clearly state that the amended claim 13 filed November 5, 2020 fails to comply with the written description requirement.
Applicants argue that “Applicant notes that the claimed device is responsive to electric fields, not electric current (see 0039) and thus does not require integral electrodes and can function properly without such electrodes as would be understood by one of ordinary skill in the art.”  This argument rather substantiates the Examiner’s 35 USC 101 rejection, because (a) Applicants appear to agree that there is no output from the claimed semiconductor-superconductor hybrid device, (b) Applicants’ argument above appears to suggest that the claimed hybrid device is rather an experimental setup that does not output any results to the outside word, but rather is merely for an observation of a phenomenon that occurs inside the hybrid device, and (c) for one to apply a bias to a gate electrode, there should be a reference level for an electric potential or ground, but there is no such a reference level or ground for the claimed semiconductor-superconductor hybrid device, rendering claimed invention an abstract idea or an experimental design to do something with the claimed hybrid device without measuring any output from it.
Applicants’ arguments regarding the 35 USC 112(b) rejections are not persuasive, because Applicants use terms in a mixed manner such that the terms used in current application have no clear ordinary meanings as evidenced by the following prior art references: (a) Crawley et al. (US 5,871,586) disclose that GaAs, GaAlAs, InP and InGaAlP are high temperature superconductor compounds (col. 1, lines 9-11), while InP is an insulator in current application as recited in claim 10.  (b) Grunthaner et al. (US 5,094,974) disclose that InAs can be a superconductor (col. 5, lines 2-5), while InAs is a semiconductor in current application as recited in claim 8.  (c) Hato (US 5,318,952) discloses that only an extremely thin Al layer in proximity to a superconductor can be a superconductor by stating that “Since the Al layer 11 is extremely thin, this Al layer 11 acts as a superconductor due to the proximity effect of the collector layer 3 which is made of the superconductor, and the operation of the superconducting transistor is the same as if no Al layer 11 existed” on lines 42-47 of column 4, which is not the configuration of the claimed invention since the only superconductor material in the claimed invention is Al.  (d) Hato (US 5,760,463) discloses that “In reality, consequently, the semiconductor layers are supposed to be superconductive up to a thickness several times the coherent length”, and that “When the thickness of the semiconductor layers is sufficiently thin, the whole of the semiconductor layers is superconductive” on lines 39-43 of column 4, which clearly suggests that technically numerous, if not an infinite number of, semiconductor materials can be superconductors when they are thin enough, which would be the case with the semiconductor device size shrinks.  Furthermore, Applicants originally disclosed and then claim that the thickness of the semiconductor layer can be smaller than the thickness of the superconductor in the new claim 21.  (e) One of Applicants’ ferromagnetic layer is GdN ([0004] of current application).  However, Bensaoula et al. (US 2015/0276950) disclose that GdN is a semiconductor rather than an insulator ([0012] and [0013]).
Therefore, it is clear that the primary issue with current application is that Applicants use terms in a mixed manner that are not exact and confusing, and therefore, claims are indefinite as discussed above.  (a) For example, Applicants refer to the semiconductor materials recited in claims 9 and 10 as insulating materials.  (b) For another example, Applicants’ ferromagnetic insulator formed of GdN is also referred to as a semiconductor as disclosed by Bensaoula et al. as discussed above.  (c) Applicants’ semiconductor recited in claim 8 is referred to as a superconductor by Grunthaner et al. as discussed above.  (d) Other semiconductor materials such as GaAs, GaAlAs, InP and InGaAlP are referred to as superconductor materials by Crawley et al. as discussed above, but Applicants claim that InP is an insulating material in claim 10.  (e) It appears that Applicants’ disclosed Al may function as a superconductor when it is sufficiently thin and is in contact with a superconductor, which may also be a semiconductor recited in claim 8 in view of Grunthaner et al.
In summary, it is clear that the materials disclosed and claimed in the current application have more than one labels, where (i) the InP is a semiconductor (ordinary label by one of ordinary skill in the art), an insulator (Applicants’ label in claim 10) and a superconductor (Crawley et al.), (ii) a ferromagnetic material of GdN is an insulator (Applicants’ label) and a semiconductor (label used by Bensaoula et al.), and (iii) other materials can be labeled as a semiconductor, an insulator and/or superconductor interchangeably depending on the circumstances or environments.  In this case, one of ordinary skill in the art would not be able to know what the claimed semiconductor, superconductor, ferromagnetic insulator, and first and second insulator are unless Applicants claim the material composition of each material.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 “Clusters of aluminum metal atoms become superconductive at surprisingly high temperatures,” Science Daily (2015).
Ikushima et al., “Superconductivity in niobium and niobium-tantalum alloys,” Journal of Physics and Chemistry of Solids 30 (1969) pp. 873-879.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        October 14, 2022
/JAY C KIM/Primary Examiner, Art Unit 2815